Exhibit 10.20
FOURTH AMENDMENT TO
CREDIT AGREEMENT
     This Fourth Amendment to Credit Agreement (this “Amendment”), dated as of
February 13, 2008, is by and among SOFTBRANDS, INC., a Delaware corporation (the
“Parent”), the subsidiaries of Parent identified on the signature pages hereto
(collectively, with the Parent, the “Borrowers” and individually, a “Borrower”),
WELLS FARGO FOOTHILL, INC., a California corporation, as Administrative Agent
(the “Agent”) and each of the lenders parties hereto (the “Lenders”).
RECITALS
     A. The Borrowers, the Agent and the Lenders are parties to that certain
Credit Agreement dated as of August 14, 2006, as amended by that certain First
Amendment to the Credit Agreement dated as of October 5, 2006, as amended by
that certain Second Amendment to the Credit Agreement dated as of March 15,
2007, as amended by that certain Third Amendment to the Credit Agreement dated
as of February 11, 2008 (the “Original Credit Agreement”).
     B. The parties hereto desire to further amend the Original Credit Agreement
(as the Original Credit Agreement is amended by this Amendment, and as the
Original Credit Agreement may be further amended, modified or restated from
time, collectively the “Credit Agreement”) as provided herein.
     NOW, THEREFORE, in consideration of the premises herein contained, and for
other good and valuable consideration (the receipt, sufficiency and adequacy of
which are hereby acknowledged), the parties hereto (intending to be legally
bound) hereby agree as follows:
          1. Definitions. Terms capitalized herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.
          2. Amendment to Credit Agreement. Subject to the terms and conditions
contained herein, the parties hereto hereby amend the Credit Agreement as
follows:
     Section 6.16(b) of the Credit Agreement is hereby amended and restated as
follows:
(b) Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio, measured on
a quarter-end basis, less than the required amount set forth in the following
table for the applicable period set forth opposite thereto:

 



--------------------------------------------------------------------------------



 



      Applicable Ratio   Applicable Period 0.75:1.0   For the 3 month period
ending December 31, 2006       0.40:1.0   For the 6 month period ending
March 31, 2007       0.62:1.0   For the 9 month period ending June 30, 2007    
  0.83:1.0   For the 12 month period ending September 30, 2007       0.86:1.0  
For the 12 month period ending December 31, 2007       0.95:1.0   For the
12 month period ending March 31, 2008       1.0:1.0   For the 12 month period
ending June 30, 2008       1.0:1.0   For the 12 month period ending
September 30, 2008       1.1:1.0   For the 12 month period ending each quarter
thereafter

          3. Conditions Precedent. The amendment contained in Section 2 above is
subject to, and contingent upon, the prior or contemporaneous satisfaction of
each of the following conditions precedent, each in form and substance
satisfactory to the Agent:
               (a) The Borrowers, the Agent and the Lenders shall have executed
and delivered to each other this Amendment; and
               (b) The Borrowers shall have satisfied any other conditions of
the Agent required in connection with this Amendment.
          4. Reference to and Effect on the Credit Agreement. Except as
expressly provided herein, the Credit Agreement and all of the Loan Documents
shall remain unmodified and continue in full force and effect and are hereby
ratified and confirmed. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of: (a) any right, power or remedy of
the Agent or the Lenders under the Credit Agreement or any of the Loan
Documents, or (b) any Default or Event of Default under the Credit Agreement or
any of the Loan Documents.

2



--------------------------------------------------------------------------------



 



          5. Representations and Warranties of the Borrowers. Each of the
Borrowers hereby represents and warrants to the Agent and the Lenders, which
representations and warranties shall survive the execution and delivery of this
Amendment, that on and as of the date hereof and after giving effect to this
Amendment:
               (a) As to each Borrower, the execution, delivery, and performance
by such Borrower of this Amendment have been duly authorized by all necessary
action on the part of such Borrower.
               (b) As to each Borrower, the execution, delivery, and performance
by such Borrower of this Amendment does not and will not (i) violate any
provision of federal, state, or local law or regulation applicable to any
Borrower, the Governing Documents of any Borrower, or any order, judgment, or
decree of any court or other Governmental Authority binding on any Borrower,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation of
any Borrower, (iii) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any properties or assets of Borrower, other than
Permitted Liens, or (iv) require any approval of any Borrower’s interest holders
or any approval or consent of any Person under any material contractual
obligation of any Borrower, other than consents or approvals that have been
obtained and that are still in force and effect.
               (c) As to each Borrower, this Amendment and all other documents
contemplated hereby, when executed and delivered by such Borrower will be the
legally valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.
               (d) The representations and warranties of each of the Borrowers
set forth in the Credit Agreement and in the Loan Documents to which it is a
party are true, correct and complete on and as of the date hereof; provided that
the references to the Credit Agreement therein shall be deemed to include the
Credit Agreement as amended by this Amendment.
               (e) Each of the Borrowers acknowledges that the Agent and each
Lender is specifically relying upon the representations, warranties and
agreements contained in this Amendment and that such representations, warranties
and agreements constitute a material inducement to the Agent and each Lender in
entering into this Amendment.
          6. Reference to Credit Agreement; No Waiver.
     6.1 Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Credit Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to the Credit Agreement as amended
hereby. The term “Loan Documents” as defined in Schedule 1.1 of the

3



--------------------------------------------------------------------------------



 



Credit Agreement shall include (in addition to the Loan Documents described in
the Credit Agreement) this Amendment and any other agreements, instruments or
other documents executed in connection herewith.
     6.2 The Agent’s and a Lender’s failure, at any time or times hereafter, to
require strict performance by the Borrowers of any provision or term of the
Credit Agreement, this Amendment or the other Loan Documents shall not waive,
affect or diminish any right of the Agent or a Lender thereafter to demand
strict compliance and performance therewith. Any suspension or waiver by the
Agent or a Lender of a breach of this Amendment or any Event of Default under
the Credit Agreement shall not, except as expressly set forth herein, suspend,
waive or affect any other breach of this Amendment or any Event of Default under
the Credit Agreement, whether the same is prior or subsequent thereto and
whether of the same or of a different kind or character. None of the
undertakings, agreements, warranties, covenants and representations of any
Borrower contained in this Amendment, shall be deemed to have been suspended or
waived by the Agent or a Lender unless such suspension or waiver is: (i) in
writing and signed by the Agent and each Lender and (ii) delivered to the
Borrower. In no event shall the Agent’s and each Lender’s execution and delivery
of this Amendment establish a course of dealing among the Agent, each Lender,
the Borrowers, or any other obligor or in any other way obligate the Agent or
each Lender to hereafter provide any amendments or waivers with respect to the
Credit Agreement. The terms and provisions of this Amendment shall be limited
precisely as written and shall not be deemed: (A) to be a consent to a
modification, amendment or waiver of any other term or condition of the Credit
Agreement or of any other Loan Documents, or (B) to prejudice any right or
remedy that the Agent or each Lender may now have under or in connection with
the Credit Agreement or any of the other Loan Documents.
          7. Successors and Assigns; Amendment. This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, no Borrower may assign this Amendment
or any of its respective rights hereunder without the Agent’s and each Lender’s
prior written consent. Any prohibited assignment of this Amendment shall be
absolutely null and void. This Amendment may only be amended or modified by a
writing signed by the Agent, each Lender and the Borrowers.
          8. Severability; Construction. Wherever possible, each provision of
this Amendment shall be interpreted in such a manner so as to be effective and
valid under applicable law, but if any provision of this Amendment is held to be
prohibited by or invalid under applicable law, such provision or provisions
shall be ineffective only to the extent of such provision and invalidity,
without invalidating the remainder of this Amendment. Neither this Amendment nor
any uncertainty or ambiguity herein shall be construed or resolved against Agent
or each Lender, whether under any rule of construction or otherwise. On the
contrary, this Amendment has been reviewed by all parties hereto and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto.

4



--------------------------------------------------------------------------------



 



          9. Counterparts; Facsimile. This Amendment may be executed in one or
more counterparts, each of which taken together shall constitute one and the
same instrument. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile shall also deliver a manually executed
counterpart of this Amendment, but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability or binding effect of
this Amendment.
          10. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
               (a) THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.
               (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND FEDERAL COURTS LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS, PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY BORROWER COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH BORROWERS
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER, AGENT AND THE LENDERS
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11(b).
               (c) BORROWERS, AGENT AND THE LENDERS HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. BORROWERS, AGENT AND THE LENDERS REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Fourth Amendment to be
duly executed and delivered as of the date first above written.

                  SoftBrands, Inc.         a Delaware corporation, as a Borrower
   
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                SoftBrands Manufacturing, Inc.         a Minnesota corporation,
as a Borrower    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                SoftBrands International, Inc.         a Delaware corporation,
as a Borrower    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                SoftBrands Licensing, Inc.         a Delaware corporation, as a
Borrower    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   
 
                MAI Systems Corporation         a Delaware corporation, as a
Borrower    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   
 
                Hotel Information Systems, Inc.         a Delaware corporation,
as a Borrower    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   
 
                CLS Software International, Inc.         a California
corporation, as a Borrower    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   
 
                Wells Fargo Foothill, Inc.         a California corporation, as
Agent and a Lender    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   

